IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Daniel Angelucci,                       :
                         Petitioner     :
                                        :
            v.                          :   No. 75 C.D. 2018
                                        :
Pennsylvania Labor Relations Board,     :
                        Respondent      :


PER CURIAM

                                      ORDER

                    AND NOW, this 4th day of June, 2019, it is ordered that the

above-captioned opinion filed on April 2, 2019, shall be designated OPINION,

rather than MEMORANDUM OPINION, and it shall be reported.